Opinion issued December 29, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00833-CV
                           ———————————
                     IN RE AUTRY LEE JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Autry Lee Jones, acting pro se, has filed a petition for writ of

mandamus asking this Court to direct respondent, the Honorable Michael

Newman, to issue a ruling on relator’s “motion for judgment by default.”1 We

deny the petition.




1
      The underlying case is Autry Lee Jones v. Estate of Mary J. Dawson, a/k/a Mary
      L. Jones, a/k/a Mary L. Conerly, cause number 360534-401, pending in the
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.




      Probate Court No. 2 of Harris County, Texas, the Honorable Michael Newman
      presiding.

                                        2